


 

Exhibit 10.37

 

SEVERANCE PROTECTION AGREEMENT

 

                             THIS AGREEMENT made as of the 1st day of
October 2007, by and between NMS Communications Corporation (the “Company”) and
Todd Donahue (the “Executive”).

 

                             WHEREAS, the Board of Directors of the Company (the
“Board”) recognizes that the possibility of a Change in Control (as hereinafter
defined) exists and that the threat or the occurrence of a Change in Control may
result in significant distraction of the Company’s key management personnel
because of the uncertainties inherent in such a situation;

 

                             WHEREAS, the Compensation Committee of the Board
has determined that it is essential and in the best interest of the Company and
its stockholders for the Company to retain the services of the Executive in the
event of a threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security; and

 

                             WHEREAS, in order to induce the Executive to remain
in the employ of the Company, particularly in the event of a threat or the
occurrence of a Change in Control, the Company desires to enter into this
Agreement with the Executive to provide the Executive with certain benefits in
the event the Executive’s employment is terminated as a result of, or in
connection with, a Change in Control (as hereinafter defined).

 

                             NOW, THEREFORE, in consideration of the respective
agreements of the parties contained herein, it is agreed as follows:

 

                             1.             Term of Agreement.  This Agreement
shall commence as of the date first written above, and shall continue in effect
until December 31, 2007 (the “Term”); provided, however, that on December 31,
2007, and on each December 31 thereafter, the Term shall automatically be
extended for one (1) year unless either the Executive or the Company shall have
given written notice to the other at least sixty (60) days prior thereto that
the Term shall not be so extended; provided, further, however, that following
the occurrence of a Change in Control, the Term shall not expire prior to the
expiration of eighteen (18) months after such occurrence.

 

                             2.             Termination of Employment.  If,
during the Term, the Executive’s employment with the Company and with any
Affiliates shall be terminated within eighteen (18) months following a Change in
Control, the Executive shall be entitled to the following compensation and
benefits:

 

                                                (a)           If the Executive’s
employment with the Company shall be terminated (1) by the Company for Cause or
Disability, (2) by reason of the Executive’s death, or (3) by the Executive
other than for Good Reason, the Company shall pay to the Executive his Accrued
Compensation. The Executive’s entitlement to any other compensation or benefits
shall be determined in accordance with the Company’s employee benefits plans and
other applicable programs and practices then in effect.

 

--------------------------------------------------------------------------------


 

                                                (b)           If the Executive’s
employment with the Company shall be terminated for any reason other than as
specified in Section 2(a), the Executive shall be entitled to the following:

 

                                                                (1)          
the Company shall pay the Executive all Accrued Compensation;

 

                                                                (2)          
the Company shall pay the Executive as severance pay and in lieu of any further
compensation for periods subsequent to the Termination Date, an amount equal to
the sum of (i) the Executive’s Base Amount and (ii) the Executive’s Bonus
Amount.

 

                                                                (3)          
for twelve (12) months after the Termination Date, the Company shall at its
expense continue on behalf of the Executive and his dependents and beneficiaries
the life insurance, disability, medical, dental and hospitalization coverages
and benefits provided to the Executive immediately prior to the Change in
Control or, if greater, the coverages and benefits provided at any time
thereafter.  The coverages and benefits (including deductibles and costs)
provided in this Section 2(b)(3) during the Continuation Period shall be no less
favorable to the Executive and his dependents and beneficiaries, than the most
favorable of such coverages and benefits referred to above.  The Company’s
obligation hereunder with respect to the foregoing coverages and benefits shall
be reduced to the extent that the Executive obtains any such coverages and
benefits pursuant to a subsequent employer’s benefit plans, in which case the
Company may reduce any of the coverages or benefits it is required to provide
the Executive hereunder so long as the aggregate coverages and benefits of the
combined benefit plans is no less favorable to the Executive than the coverages
and benefits required to be provided hereunder.  This Section 2(b)(3) shall not
be interpreted so as to limit any benefits to which the Executive, his
dependents or beneficiaries may be entitled under any of the Company’s employee
benefit plans, programs or practices following the Executive’s termination of
employment, including without limitation, retiree medical and life insurance
benefits;

 

                                                (c)           If the Executive’s
employment is terminated by the Company without Cause prior to the date of a
Change in Control but the Executive reasonably demonstrates that such
termination (A) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control (a
“Third Party”) and who effectuates a Change in Control or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which has been
threatened or proposed and which actually occurs, such termination shall be
deemed to have occurred after a Change in Control, provided a Change in Control
shall actually have occurred.

 

 

2

--------------------------------------------------------------------------------


 

                            (d) Additional Limitation.

 

                                                (1)           Anything in this
Agreement to the contrary notwithstanding, in the event that any compensation,
payment or distribution by the Company or an Affiliate to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

 

                     (A)          If the Severance Payments, reduced by the sum
of (1) the Excise Tax and (2) the total of the Federal, state, and local income
and employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, the Executive shall be entitled to the full benefits
payable under this Agreement.

 

                     (B)           If the Threshold Amount is less than (x) the
Severance Payments, but greater than (y) the Severance Payments reduced by the
sum of (1) the Excise Tax and (2) the total of the Federal, state, and local
income and employment taxes on the amount of the Severance Payments which are in
excess of the Threshold Amount, then the benefits payable under this Agreement
shall be reduced (but not below zero) to the extent necessary so that the
maximum Severance Payments shall not exceed the Threshold Amount.  To the extent
that there is more than one method of reducing the payments to bring them within
the Threshold Amount, the Executive shall determine which method shall be
followed; provided that if the Executive fails to make such determination within
45 days after the Company has sent the Executive written notice of the need for
such reduction, the Company may determine the amount of such reduction in its
sole discretion.

 

                                                (2)           For the purposes
of this Section 2(d), “Threshold Amount” shall mean three times the Executive’s
“base amount” within the meaning of Section 280G(b)(3) of the Code and the
regulations promulgated thereunder less one dollar ($1.00); and “Excise Tax”
shall mean the excise tax imposed by Section 4999 of the Code, and any interest
or penalties incurred by the Executive with respect to such excise tax.

 

                                                (3)           The determination
as to which of the alternative provisions of Section 2(d)(1) shall apply to the
Executive shall be made by a nationally recognized accounting firm selected by
the Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Executive.  For purposes of determining which of
the alternative provisions of Section 2(d)(1) shall apply, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

 

3

--------------------------------------------------------------------------------


 

                                                (e)           The Executive
shall not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise and no such payment shall be
offset or reduced by the amount of any compensation or benefits provided to the
Executive in any subsequent employment except as provided in Section 2(b)(3).

 

                                                (f)            The severance pay
and benefits provided for in this Section 2 shall be in lieu of any other
severance pay to which the Executive may be entitled under the Company’s
Severance Procedure or any other plan, agreement or arrangement of the Company
or any Affiliate.

 

                                                (g)           The amounts
provided for in Sections 2(a) and 2(b)(1) and (2) shall be paid in a single lum
sum cash payment within thirty (30) days after the Executive Termination Date
(or earlier, if required by applicable law).

 

                                                (h)           Anything in this
Agreement to the contrary notwithstanding, if at the time of the Executive’s
separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Executive is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and if any payment or benefit that the Executive becomes entitled to under this
Agreement is considered deferred compensation subject to interest, penalties and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable or benefit shall be provided prior to the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death, and the initial payment or provision of
benefit shall include a catch-up amount covering amounts that would otherwise
have been paid during the first six-month period but for the application of this
Section.  The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  The parties agree that this Agreement
may be amended, as reasonably requested by either party, and as may be necessary
to fully comply with Section 409A of the Code and all related rules and
regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party.

 

                             3.             Notice of Termination.  Following a
Change in Control, any intended termination of the Executive’s employment by the
Company shall be communicated by a Notice of Termination from the Company to the
Executive, and any intended termination of the Executive’s employment by the
Executive for Good Reason shall be communicated by a Notice of Termination from
the Executive to the Company.

 

                             4.             Fees and Expenses.  The Company
shall pay all legal fees and related expenses (including the costs of experts,
evidence and counsel) incurred by the Executive as they become due as a result
of (a) the termination of the Executive’s employment by the Company or by the
Executive for Good Reason (including all such fees and expenses, if any,
incurred in contesting, defending or disputing the basis for any such
termination of employment), (b) the

 

 

4

--------------------------------------------------------------------------------


 

Executive’s hearing before the Board as contemplated in Section 15.5 of this
Agreement or (c) the Executive seeking to obtain or enforce any right or benefit
provided by this Agreement or by any other plan or arrangement maintained by the
Company under which the Executive is or may be entitled to receive benefits.

 

                             5.             Transfer of Employment. 
Notwithstanding any other provision herein to the contrary, the Company shall
cease to have any further obligation or liability to the Executive under this
Agreement if (a) the Executive’s employment with the Company terminates as a
result of the transfer of his employment to any Affiliate, (b) this Agreement is
assigned to such other Affiliate, and (c) such other Affiliate expressly assumes
and agrees to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no assignment had taken
place.  Any Affiliate to which this Agreement is so assigned shall be treated as
the “Company” for all purposes of this Agreement on or after the date as of
which such assignment to the Affiliate, and the Affiliate’s assumption and
agreement to so perform this Agreement, becomes effective.

 

                            6.             Stock Option Acceleration.  Upon any
Change of Control, all stock options previously granted by Company to Executive
which are then unvested shall become exercisable in full, notwithstanding the
vesting schedule applicable to any such stock options.

 

                             7.             Notice.  For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
(including any Notice of Termination) shall be in writing, shall be signed by
the Executive if to the Company or by a duly authorized officer of the Company
if to the Executive, and shall be deemed to have been duly given when personally
delivered or sent by certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company shall be directed to the attention of
the Board with a copy to the Secretary of the Company.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

 

                            8.             Nature of Rights.  The Executive
shall have the status of a mere unsecured creditor of the Company with respect
to his right to receive any payment under this Agreement.  This Agreement shall
constitute a mere promise by the Company to make payments in the future of the
benefits provided for herein.  It is the intention of the parties hereto that
the arrangements reflected in this Agreement shall be treated as unfunded for
tax purposes and, if it should be determined that Title I of ERISA is applicable
to this Agreement, for purposes of Title I of ERISA.  Except as provided in
Section 2(f), nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any Affiliate and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any other agreements with the Company or any
Affiliate.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Company or any
Affiliate shall be payable in accordance with such plan or program, except as
explicitly modified by this Agreement.

 

 

5

--------------------------------------------------------------------------------


 

                             9.             Settlement of Claims.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, defense, recoupment,
or other right which the Company may have against the Executive or others.

 

                             10.           Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and the
Company.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement.

 

                             11.           Successors; Binding Agreement.

 

                                                (a)           This Agreement
shall be binding upon and shall inure to the benefit of the Company and its
Successors and Assigns.  The Company shall require its Successors and Assigns to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.

 

                                                (b)           Neither this
Agreement nor any right or interest hereunder shall be assignable or
transferable by the Executive, his beneficiaries or legal representatives,
except by will or by the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal personal
representative.

 

                             12.           Governing Law.  This Agreement shall
be governed by and construed and enforced in accordance with the laws of The
Commonwealth of Massachusetts without giving effect to the conflict of laws
principles thereof.  Any action brought by any party to this Agreement shall be
brought and maintained in a court of competent jurisdiction in Middlesex or
Suffolk Counties in The Commonwealth of Massachusetts.

 

                             13.           Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

                             14.           Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto, and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto, with respect to the subject matter hereof.

 

                             15.           Definitions.

 

                                             15.1.        Accrued Compensation. 
For purposes of this Agreement, “Accrued Compensation” shall mean all amounts of
compensation for services rendered to the Company

 

 

6

--------------------------------------------------------------------------------


 

that have been earned or accrued through the Termination Date but that have not
been paid as of the Termination Date including (a) base salary,
(b) reimbursement for reasonable and necessary business expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, (c) vacation pay and (d) bonuses and incentive compensation; provided,
however, that Accrued Compensation shall not include any amounts described in
clause (a) or clause (d) that have been deferred pursuant to any salary
reduction or deferred compensation elections made by the Executive.

 

                                             15.2.           Affiliate.  For
purposes of this Agreement, “Affiliate” means any entity, directly or
indirectly, controlled by, controlling or under common control with the Company
or any corporation or other entity acquiring, directly or indirectly, all or
substantially all the assets and business of the Company, whether by operation
of law or otherwise, including by a Change of Control hereunder.

 

                                             15.3.           Base Amount.  For
purposes of this Agreement, “Base Amount” shall mean the Executive’s annual base
salary at the rate in effect as of the date of a Change in Control or, if
greater, at any time thereafter, determined without regard to any salary
reduction or deferred compensation elections made by the Executive.

 

                                             15.4.           Bonus Amount.  For
purposes of this Agreement, “Bonus Amount” shall mean the greater of (a) the
target annual bonus payable to the Executive under the Incentive Plan in respect
of the fiscal year during which the Termination Date occurs or (b) the highest
annual bonus paid or payable under the Incentive Plan in respect of any of the
three full fiscal years ended prior to the Termination Date or, if greater, the
three (3) full fiscal years ended prior to the Change in Control.

 

                                             15.5.           Cause.  For
purposes of this Agreement, a termination of employment is for “Cause” if the
Executive has been convicted of a felony or the termination is evidenced by a
resolution adopted in good faith by two-thirds of the Board that the Executive:

 

                                                                (a)          
intentionally and continually failed substantially to perform his reasonably
assigned duties with the Company (other than a failure resulting from the
Executive’s incapacity due to physical or mental illness or from the assignment
to the Executive of duties that would constitute Good Reason) which failure
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Company, has been delivered to the Executive specifying the manner in which the
Executive has failed substantially to perform, or

 

                                                                (b)          
intentionally engaged in conduct which is demonstrably and materially injurious
to the Company; provided, however, that no termination of the Executive’s
employment shall be for Cause as set forth in this Section 15.5(b) until
(1) there shall have been delivered to the Executive a copy of a written notice,
signed by a duly authorized officer of the Company, setting forth that the
Executive was guilty of the conduct set forth in this Section 15.5(b) and
specifying the particulars thereof in detail, and (2) the Executive shall have
been provided an opportunity to be heard in person by the Board (with the
assistance of the Executive’s counsel if the Executive so desires).

 

 

7

--------------------------------------------------------------------------------


 

                                                                No act, nor
failure to act, on the Executive’s part, shall be considered “intentional”
unless the Executive has acted, or failed to act, with a lack of good faith and
with a lack of reasonable belief that the Executive’s action or failure to act
was in the best interest of the Company.  Notwithstanding anything contained in
this Agreement to the contrary, no failure to perform by the Executive after a
Notice of Termination is given to the Company by the Executive shall constitute
Cause for purposes of this Agreement.

 

                                            15.6.            Change in Control. 
A “Change in Control” shall mean the occurrence during the term of the Agreement
of:

 

                                                                (a)          
the direct or indirect acquisition by any person, entity or group acting in
concert of more than 35% of the aggregate voting power of the outstanding
securities of the Company having the right to vote at elections of directors;

 

                                                                (b)           a
majority of the board of directors of the Company ceasing to consist of
individuals who are members of such board on December 19, 1997 (the “Incumbent
Board”); provided, however, that if the election, or nomination for election by
the Company’s shareholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this definition, be considered as a member of the Incumbent Board;

 

                                                                (c)          
the disposition by the Company of substantially all its business, other than in
connection with a mere change of place of incorporation or similar mere change
in form; or

 

                                                                (d)           a
complete liquidation or dissolution of the Company;

 

provided, however, in determining whether a Change in Control has occurred,
voting securities which are acquired in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) a Company employee benefit plan (or a trust forming a part thereof)
maintained (A) by the Company or (B) by any corporation or other entity of which
a majority of its voting power is owned, directly or indirectly, by the Company
(a “Subsidiary”) or (ii) the Company or its Subsidiaries.

 

                                             15.7.           Company.  For
purposes of this Agreement, all references to the Company shall include its
Successors and Assigns.

 

                                             15.8.           Disability.  For
purposes of this Agreement, “Disability” shall mean a physical or mental
infirmity which impairs the Executive’s ability to substantially perform his
duties with the Company for six (6) consecutive months, and within the time
period set forth in a Notice of Termination given to the Executive (which time
period shall not be less than thirty (30) days), the Executive shall not have
returned to full-time performance of his duties; provided, however, that if the
Company’s long term disability plan, or any successor plan (the “Disability
Plan”), is then in effect, the Executive shall not be deemed disabled for
purposes of this

 

 

8

--------------------------------------------------------------------------------


 

Agreement unless the Executive is also eligible for “Total Disability” (as
defined in the Disability Plan) benefits (or similar benefits in the event of a
successor plan) under the Disability Plan.

 

                                             15.9.           Good Reason. (a) 
For purposes of this Agreement, “Good Reason” shall mean the occurrence after a
Change in Control of any of the following events or conditions:

 

                                                                (1)           a
change in the Executive’s status, title, position or responsibilities (including
reporting responsibilities) which represents a material adverse change from his
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to the Executive of any duties or responsibilities which
are inconsistent with his status, title, position or responsibilities and which
represent a material adverse change thereto; or any removal of the Executive
from or failure to reappoint or reelect him to any of such offices or positions,
except in connection with the termination of his employment for Disability,
Cause, as a result of his death or by the Executive other than for Good Reason;

 

                                                                (2)           a
material reduction in the Executive’s annual base salary below the Base Amount;

 

                                                                (3)          
the relocation of the offices of the Company at which the Executive is
principally employed to a location more than twenty-five (25) miles from the
location of such offices immediately prior to the Change in Control, or the
Company’s requiring the Executive to be based anywhere other than such offices,
except to the extent the Executive was not previously assigned to a principal
location and except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations at the
time of the Change in Control;

 

                                                                (4)          
the failure by the Company to pay to the Executive any material portion of the
Executive’s current compensation or to pay to the Executive any material portion
of an installment of deferred compensation under any deferred compensation
program of the Company in which the Executive participated, within seven
(7) days of the date such compensation is due;

 

                                                                (5)          
the failure by the Company to (A) continue in effect (without reduction in
benefit level, and/or reward opportunities) any material compensation or
employee benefit plan in which the Executive was participating immediately prior
to the Change in Control, unless a substitute or replacement plan has been
implemented which provides substantially identical compensation or benefits to
the Executive or (B) provide the Executive with compensation and benefits, in
the aggregate, at least equal (in terms of benefit levels and/or reward
opportunities) in all material respects to those provided for under each other
compensation or employee benefit plan, program and practice in which the
Executive was participating immediately prior to the Change in Control;

 

                                                                (6)          
the failure of the Company to obtain from its Successors or Assigns the express
assumption and agreement required under Section 10 hereof; or

 

 

9

--------------------------------------------------------------------------------


 

                                                                (7)          
any purported termination of the Executive’s employment by the Company which is
not effected pursuant to a Notice of Termination satisfying the terms set forth
in the definition of Notice of Termination (and, if applicable, the terms set
forth in the definition of Cause).

 

                                                                (b)          
Any event or condition described in Section 15.9(a)(2) through (8) which occurs
prior to a Change in Control but which the Executive reasonably demonstrates
(A) was at the request of a Third Party or (B) otherwise arose in connection
with, or in anticipation of a Change in Control which has been threatened or
proposed and which actually occurs, shall constitute Good Reason for purposes of
this Agreement notwithstanding that it occurred prior to a Change in Control.

 

                                             15.10.         Incentive Plan.  For
purposes of this Agreement, “Incentive Plan” shall mean the annual executive
incentive plan, maintained by the Company.

 

                                             15.11.        
Notice of Termination.  For purposes of this Agreement, following a Change in
Control, “Notice of Termination” shall mean a written notice of termination of
the Executive’s employment, signed by the Executive if to the Company or by a
duly authorized officer of the Company if to the Executive, which indicates the
specific termination provision in this Agreement, if any, relied upon and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

 

                                             15.12.        
Successors and Assigns.  For purposes of this Agreement, “Successors and
Assigns” shall mean, with respect to the Company, a corporation or other entity
acquiring all or substantially all the assets and business of the Company, as
the case may be (including a Change of Control under this Agreement), whether by
operation of law or otherwise.

 

                                             15.13.         Termination Date. 
For purposes of this Agreement, “Termination Date” shall mean (a) in the case of
the Executive’s death, his date of death, (b) if the Executive’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period) and (c) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination for Cause shall
not be less than thirty (30) days, and in the case of a termination for Good
Reason shall not be more than sixty (60) days, from the date such Notice of
Termination is given); provided, however, that if within thirty (30) days after
any Notice of Termination is given the party receiving such Notice of
Termination in good faith notifies the other party that a dispute exists
concerning the basis for the termination, the Termination Date shall be the date
on which the dispute is finally determined, either by mutual written agreement
of the parties, or by the final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been taken).  Notwithstanding the pendency of any such dispute,
the Company shall continue to pay the Executive his Base Amount and continue the
Executive as a participant in all compensation, incentive, bonus, pension,
profit sharing, medical, hospitalization, dental, life insurance and disability
benefit plans in which he was participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved in

 

 

10

--------------------------------------------------------------------------------


 

accordance with this Section whether or not the dispute is resolved in favor of
the Company, and the Executive shall not be obligated to repay to the Company
any amounts paid or benefits provided pursuant to this sentence.

 

                             IN WITNESS WHEREOF, the Company has caused this
Agreement to be executed by its duly authorized officers and the Executive has
executed this Agreement as of the day and year first above written.

 

 

 

NMS Communications Corporation

 

 

 

 

 

 

 

 

 

By:

 /s/ Robert P. Schechter

 

 

 

Robert P. Schechter

ATTEST:

 

 

Chairman, President and CEO

 

 

 

 

 /s/ Dianne Callan

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 /s/ Todd Donahue

 

 

 

Todd Donahue EXECUTIVE

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------
